

116 S1758 IS: To extend a repayment contract relating to the Purgatoire River Water Conservancy District and to authorize the District to develop an excess capacity contract to offset repayment costs, and for other purposes.
U.S. Senate
2019-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1758IN THE SENATE OF THE UNITED STATESJune 10, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo extend a repayment contract relating to the Purgatoire River Water Conservancy District and to
			 authorize the District to develop an excess capacity contract to offset
			 repayment costs, and for other purposes.
	
		1.Trinidad Dam, Purgatoire River, Colorado
 (a)In generalNotwithstanding the maximum term of the repayment of the irrigation first cost described in House Document 325, 84th Congress, 2d Session, the Commissioner of Reclamation may extend the contract with the Purgatoire River Water Conservancy District relating to the Purgatoire project for the Trinidad Dam on Purgatoire River, Colorado, authorized by section 203 of the Flood Control Act of 1958 (72 Stat. 309) to allow for a maximum term of the repayment of the irrigation first cost of not more than 100 years.
			(b)Excess capacity
 (1)AuthorizationNotwithstanding any other provision of law, the Commissioner of Reclamation may enter into excess capacity contracts at the project described in subsection (a).
 (2)Use of revenueNotwithstanding the reclamation laws, any revenue derived from a contract for the use of the excess capacity at the project described in subsection (a) shall be—
 (A)first credited toward the outstanding repayment obligation of the Purgatoire River Water Conservancy District under the contract referred to in subsection (a); and
 (B)after the outstanding repayment obligation referred to in subparagraph (A) is repaid in full, credited toward the annual operations, maintenance, and replacement obligation of the Purgatoire River Water Conservancy District.
 (c)Operations, maintenance, and replacement costsNotwithstanding any other provision of law, the operations, maintenance, and replacement costs of the Corps of Engineers described in the contract referred to in subsection (a) and annually invoiced to the Purgatoire River Water Conservancy District shall not exceed the lesser of—
 (1)the actual costs of the Corps of Engineers, determined in accordance with the terms of the contract; and
 (2)the calculation of the Bureau of Reclamation of the actual costs of the Corps of Engineers for a single-purpose irrigation reservoir facility.